        Case 1:18-cv-01862-RDM Document 27-1 Filed 07/26/21 Page 1 of 4




                                                     July 22, 2020

                                                     Case No.: F-2018-04736
                                                     Segment: H-0001

Mr. David N. Bossie
Citizens United
1006 Pennsylvania Ave., S.E.
Washington, DC 20003

Dear Mr. Bossie:

I refer you to our letter dated July 21, 2020, regarding the review of certain Department of State
material under the Freedom of Information Act (the “FOIA”), 5 U.S.C. § 552. A duplicate
version of record C06679743 was inadvertently released to you in the production of July 21,
2020, with cadre number C06762743. For consistency, enclosed please find the same version of
the record with the intended cadre number C06679743.

An enclosure explains the FOIA exemptions and other grounds for withholding material. Where
we have made excisions, the applicable exemptions are marked on each document. In some
cases, two or more exemptions may apply to the same document. All non-exempt responsive
material that is reasonably segregable from the exempt material has been released, and is
enclosed.

If you have any questions, your attorney may contact Trial Attorney Johnny Hillary Walker, III,
at (202) 252-2575 or johnny.walker@usdoj.gov. Please refer to the case number, F-2018-04736,
and civil action number, 1:18-cv-01862, in all communications about this case.

                                             Sincerely,



                                             Susan C. Weetman
                                             Deputy Director
                                             Office of Information Programs and Services

Enclosures: As stated




                                           SBU - LEGAL
           Case 1:18-cv-01862-RDM Document 27-1 Filed 07/26/21 Page 2 of 4
                                The Freedom of Information Act (5 USC 552)

                                                FOIA Exemptions

(b)(1)   Information specifically authorized by an executive order to be kept secret in the interest of
         national defense or foreign policy. Executive Order 13526 includes the following
         classification categories:

          1.4(a) Military plans, systems, or operations
          1.4(b) Foreign government information
          1.4(c) Intelligence activities, sources or methods, or cryptology
          1.4(d) Foreign relations or foreign activities of the US, including confidential sources
          1.4(e) Scientific, technological, or economic matters relating to national security,
                 including defense against transnational terrorism
          1.4(f) U.S. Government programs for safeguarding nuclear materials or facilities
          1.4(g) Vulnerabilities or capabilities of systems, installations, infrastructures, projects,
                  plans, or protection services relating to US national security, including defense
                  against transnational terrorism
          1.4(h) Weapons of mass destruction

(b)(2)   Related solely to the internal personnel rules and practices of an agency

(b)(3)   Specifically exempted from disclosure by statute (other than 5 USC 552), for example:

           ARMSEXP                   Arms Export Control Act, 50a USC 2411(c)
           CIA PERS/ORG              Central Intelligence Agency Act of 1949, 50 USC 403(g)
           EXPORT CONTROL            Export Administration Act of 1979, 50 USC App. Sec. 2411(c)
           FS ACT                    Foreign Service Act of 1980, 22 USC 4004
           INA                       Immigration and Nationality Act, 8 USC 1202(f), Sec. 222(f)
           IRAN                      Iran Claims Settlement Act, Public Law 99-99, Sec. 505

(b)(4)   Trade secrets and confidential commercial or financial information

(b)(5)   Interagency or intra-agency communications forming part of the deliberative process,
         attorney-client privilege, or attorney work product

(b)(6)   Personal privacy information

(b)(7)   Law enforcement information whose disclosure would:
          (A) interfere with enforcement proceedings
          (B) deprive a person of a fair trial
          (C) constitute an unwarranted invasion of personal privacy
          (D) disclose confidential sources
          (E) disclose investigation techniques
          (F) endanger life or physical safety of an individual

(b)(8)   Prepared by or for a government agency regulating or supervising financial institutions

(b)(9)   Geological and geophysical information and data, including maps, concerning wells

                                        Other Grounds for Withholding

NR       Material not responsive to a FOIA request excised with the agreement of the requester
Case 1:18-cv-01862-RDM Document 27-1 Filed 07/26/21 Page 3 of 4
Case 1:18-cv-01862-RDM Document 27-1 Filed 07/26/21 Page 4 of 4
